                   Case 5:18-cr-00258-EJD Document 688 Filed 01/27/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA,                       )
                                                     )            18-CR-258-EJD
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   ELIZABETH HOLMES and RAMESH                     )   (CIVIL LOCAL RULE 11-3)
     "SUNNY" BALWANI,                                )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, GUY SINGER                            , an active member in good standing of the bar of
 9    NEW YORK                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: RAMESH "SUNNY" BALWANI                       in the
                                                                STEPHEN A. CAZARES
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    51 West 52nd Street                                 777 Figueroa Street, Suite 3200
      New York, NY 10019-6119                             Los Angeles, CA 90017-5855
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 506-5000                                      (213) 612-2472
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gsinger@orrick.com                                  scazares@orrick.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 828089       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/26/21                                               GUY SINGER
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of GUY SINGER                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
        Case 5:18-cr-00258-EJD Document 688 Filed 01/27/21 Page 2 of 2




               Appellate Division of the Supreme Court
                    of the State of New York
                    First Judicial Department

          I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

                 Guy David Singer
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
September 13, 2011, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                      In Witness Thereof, I have hereunto set my
                        hand and affixed the seal of this court on
                                    January 26, 2021




                                       Clerk of the Court
10024
